990 F.2d 1264
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Javid NAGHDI, aka David Naghdi, Defendant-Appellant.
No. 89-50517.
United States Court of Appeals, Ninth Circuit.
Resubmitted March 23, 1993.Decided March 30, 1993.

Before KILKENNY, SNEED and FERGUSON, Circuit Judges.

ORDER

1
In our memorandum disposition filed September 19, 1991 we rejected the arguments raised by Naghdi on appeal but remanded the matter to the district court for a determination whether the court improperly relied on the government's supplemental sentencing memorandum.   The district court's Findings of Fact Pursuant to Limited Remand, filed November 26, 1991 and docketed with this Court on March 17, 1993, reveals that the district court did not rely on the supplemental sentencing memorandum and therefore committed no reversible error at sentencing.   Accordingly, the judgment and sentence appealed from are


2
AFFIRMED.